EXHIBIT 10.2
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED
 
(POLO RALPH LAUREN LOGO) [y85876y8587601.gif]
 
Pro-Rata Restricted Performance Share Unit Award
 
Fiscal 2011 — Overview
 
July 16, 2010





--------------------------------------------------------------------------------



 



THIS OVERVIEW IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MEMORANDUM TO
PARTICIPANTS IN THE POLO RALPH LAUREN CORPORATION 1997 LONG-TERM STOCK INCENTIVE
PLAN AND TO THE PLAN ITSELF. COPIES OF THE MEMORANDUM AND THE PLAN ARE AVAILABLE
FROM YOUR HUMAN RESOURCES DEPARTMENT.
 
OVERVIEW
 
The Polo Ralph Lauren Corporation (the “Company”) 1997 Long-Term Stock Incentive
Plan (the “Plan”) authorizes the Compensation & Organizational Development
Committee of the Board of Directors (the “Compensation Committee”) to grant
equity awards to officers and other employees of the Company and its
Subsidiaries and Affiliates.
 
As determined by the Compensation Committee, the Company may grant one or more
types of Restricted Performance Share Unit awards (RPSUs). This Overview
describes one type of RPSU that has three-year, pro-rata vesting (“Pro-Rata
RPSU”).
 
A Pro-Rata RPSU award provides the participant with the opportunity to receive
shares of the Company’s Class A Common Stock (traded on the New York Stock
Exchange under the symbol RL) at a later date based on achievement of
performance goals and continued service.
 
AWARD OBJECTIVES
 
Objectives of RPSUs are to:
 
1. Motivate achievement of performance goals by linking equity-based
compensation to Company results
 
2. Attract and retain individuals of superior talent
 
3. Enable individuals to participate in the long-term growth and financial
success of the Company
 
PLAN ADMINISTRATION
 
The Company’s Human Resources Department administers the program and Merrill
Lynch is the recordkeeper. Participants must have an open brokerage account at
Merrill Lynch in order to facilitate distribution of shares of the Company’s
Class A Common Stock upon the vesting of Pro-Rata RPSUs. To open a brokerage
account, or for questions regarding your account and account transactions,
please contact Merrill Lynch at (609) 818-8908 or (877) 765-POLO (7656).
 
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time. No such amendment to the Plan would adversely
affect any Pro-Rata RPSU awards then outstanding.
 
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will.
 
For questions regarding the Plan and its provisions, please contact Human
Resources.
 
ELIGIBILITY FOR GRANT
 
Equity awards, including Pro-Rata RPSU awards, may be granted annually to
designated, key executives who have a significant impact on the strategic
direction and business results of the Company, and who are actively employed on
April 1 of the year when the grant is made.
 
Guidelines have been established for the number and type of equity awards that
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.
 
Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given year, or guarantee the type
or the size of any grant, if a grant is made.


2



--------------------------------------------------------------------------------



 



An eligible employee who receives a Below Expectations (B) or Unsatisfactory
(U) rating on his or
her annual performance appraisal is not eligible for an equity award in the
fiscal year following
that performance appraisal period.
 
VALUE OF RESTRICTED PERFORMANCE SHARE UNITS
 
If Threshold or better performance against the fiscal year goal is achieved,
Pro-Rata RPSUs can provide participants with ownership of the Company’s Class A
Common Stock and offer the opportunity to recognize value in the following ways:
 

  •  Receive shares of the Company’s Class A Common Stock without paying any
exercise price     •  Any increases in the Company’s Class A Common Stock price
above the price on the grant date increases the value of the award

 
The example on the following page illustrates the opportunity for gains in the
Company’s Class A Common Stock price at different share prices.
 
EXAMPLE: POTENTIAL VALUE
Award of 300 Pro-Rata RPSUs
 

                                                          Grant Price   If Stock
Price Reaches:     # of Shares   $75   $85   $90   $95   $100  
Value (assumes shares vest)
    300     $ 22,500     $ 25,500     $ 27,000     $ 28,500     $ 30,000  


 

 

Note:  Value is before tax and a portion of the shares would be withheld in
satisfaction of withholding taxes
Example is hypothetical and is not a forecast of growth in the Company’s Class A
Common Stock price

 
GRANT AMOUNT AND AWARD VESTING
 
The number of units in a Pro-Rata RPSU award is set as of the grant date. The
award will vest in equal, annual installments (tranches) over a three-year
period. One third of the Pro-Rata RPSUs granted in fiscal 2011 will vest each
year after the end of fiscal 2011, fiscal 2012 and fiscal 2013, subject to
achievement of the applicable Company performance goal in the first year and the
participant having continuous service through each vesting date (see examples on
page 6).
 
PERFORMANCE MEASURES FOR RPSU VESTING
 
The Company’s performance measure(s) are established by the Compensation
Committee at the time of the grant from a list of performance criteria set forth
in the Plan. Such measure(s) may include, for example, one or more of the
following:
 

  •  Net Earnings or Net Income (before or after taxes)     •  Basic or Diluted
Earnings Per Share     •  Net Operating Profit     •  Net Revenue or Net Revenue
Growth     •  Gross Profit or Gross Profit Growth     •  Return on Assets     • 
Other measures of economic value added or other “value creation” metrics

 
Once a Pro-Rata RPSU award is granted, the performance measure(s), vesting and
payout schedule will not be modified during the term for that particular award.
The Compensation Committee may only change the performance measure(s) and
associated goals, and the vesting and payout schedule for any future Pro-Rata
RPSU awards


3



--------------------------------------------------------------------------------



 



not yet granted. In calculating performance against the goal for any fiscal
year, the Company’s results may be adjusted to exclude effects of certain events
and transactions as specified by the Compensation Committee at the time of
grant.
 
Fiscal 2011 Grant Performance Measure and Performance Level for Vesting
 
The performance measure for fiscal 2011 Pro-Rata RPSU awards is Corporate Net
Income Before Tax (NIBT). This performance measure is also used for bonus awards
under the Executive Incentive Plan (EIP).
 
The performance level that must be achieved for Pro-Rata RPSU vesting is NIBT at
Threshold (80% of Target) or better and is communicated in your on-line Total
Rewards Statement.
 
FISCAL 2011 VESTING SCHEDULE
 
All three tranches of the fiscal 2011 Pro-Rata RPSUs are deemed earned and
available for vesting based on achievement of the fiscal 2011 performance goal
as follows:
 

  •  One-third would vest and be paid out after the end of fiscal 2011 based on
achievement of the fiscal 2011 Company performance goal and on the participant’s
continuous service with the Company from the grant date to the vesting date    
•  One-third would vest and be paid out after the end of fiscal 2012
(participant must have continuous service with the Company from the grant date
to the vesting date)     •  One-third would vest and be paid out after the end
of fiscal 2013 (participant must have continuous service with the Company from
the grant date to the vesting date)

 
All three tranches of the fiscal 2011 Pro-Rata RPSU award will be forfeited if
the fiscal 2011
performance goal (Corporate NIBT at Threshold or better) is not achieved.
 
Vesting of the Pro-Rata RPSUs and the distribution of the Company’s Class A
Common Stock will occur as soon as administratively practical following
certification of achievement of the Company’s performance goals by the
Compensation Committee. The vesting date typically occurs in June of each year,
but may be earlier or later. Once the Pro-Rata RPSUs are vested and distributed
as Company Class A Common Stock, the participant owns the shares and as a
shareholder, will have voting rights and will receive dividends on such shares.
Prior to the vesting date, dividends are not earned on Pro-Rata RPSUs and the
participant does not have voting rights.
 
VESTING EXAMPLES
 
The examples on the following page illustrate how a Pro-Rata RPSU award granted
in fiscal 2011 would vest, in equal installments, over three fiscal years.
Vesting is subject to achievement of FY11 performance goal (Corporate NIBT at
Threshold or better) and the participant’s continuous service with the Company
from the grant date to each vesting date.
 
EXAMPLE 1: 300 FY11 Pro-Rata RPSUs (Granted July 2010)
 

                                              # Pro-Rata RPSUs
                Vested and
                Distributed if
        # Pro-Rata RPSUs
  Performance
  Vesting
  Vesting
Performance Period   Eligible to Vest   Level(1)   Criteria Met(2)   Date(3)  
FY11
    100       Threshold       100       June 2011  
FY12
    100       N/A       100       June 2012  
FY13
    100       N/A       100       June 2013  
Total
    300               300          




4



--------------------------------------------------------------------------------



 



 

(1) Threshold refers to attaining at least 80% of the fiscal 2011 Corporate NIBT
goal. If Threshold or better performance is not achieved in the first year, all
three tranches will be forfeited   (2) Vesting criteria includes a minimum of
Threshold performance and the participant’s continuous service with the Company
from grant date   (3) The vesting date typically occurs in June of each year,
but may be earlier or later

 
Additionally, depending on any previous grants received, more than one Pro-Rata
RPSU award may be eligible to vest each year, as shown below:
 
EXAMPLE 2: MULTIPLE PRIOR GRANTS WITH SHARES ELIGIBLE TO VEST
 

                                      # of Pro-Rata
  1/3 of Pro-Rata RPSUs Eligible to Vest(1) Year Granted   RPSUs Granted   June
2011   June 2012   June 2013  
FY11 (July 2010)
    300       100       100       100  
FY10 (July 2009)
    270       90       90          
FY09 (July 2008)
    300       100       —          
Total Pro-Rata RPSUs
    870       290       190       100  


 

 

(1) Assumes that goal measures, performance and service with the Company,
applicable to each tranche of each grant are met. The vesting date typically
occurs in June of each year, but may be earlier or later.

 
In the U.S. and in many other jurisdictions, vesting of RPSUs and delivery of
shares of the Company’s Class A Common Stock is a taxable event. When shares are
distributed, a portion of the shares is withheld to satisfy withholding
requirements, and the net shares are delivered to participants in their Merrill
Lynch account.
 
Shares received from the vesting of a Pro-Rata RPSU award may be sold subject to
the Company’s trading restrictions as set forth in the Company’s Securities
Trading policy beginning on page 8. In certain circumstances, certain Executive
Officers may sell shares pursuant to Rule 144 or another applicable exemption
under the U.S. Securities Act of 1933, as amended.
 
In the U.S. and in many other jurisdictions, sale of such shares after vesting
has tax implications. Contact your financial advisor for important information
about how a subsequent sale of shares impacts you.
 
Once Pro-Rata RPSUs have vested and you receive shares of the Company’s Class A
Common Stock from the vesting of a particular Pro-Rata RPSU award, you retain
all rights to those shares, regardless of employment status with the Company.


5



--------------------------------------------------------------------------------



 



IF YOU LEAVE THE COMPANY

 
This chart explains what happens to RPSUs if you leave Polo Ralph Lauren.
 

      Event   Status of Awards  
Retirement at (Age 65)(1)

Early Retirement (Age 55 through age 64 with 7 or more years of service(1))

Disability

Death
 
•   In the fiscal year of retirement, disability or death, a pro-rated(2) number
of the Pro-Rata RPSUs scheduled to vest that fiscal year will be determined and
will be eligible to vest at their normal vesting date. Vesting is contingent
upon achievement of the performance goal established for the performance period.
Any pro-rated RPSUs that do not meet the vesting requirements will be forfeited.
         
•   All remaining Pro-Rata RPSUs (for that fiscal year and any other fiscal
years remaining) are forfeited
Voluntary Resignation  
•   All unvested Pro-Rata RPSUs are forfeited
     
Involuntary Termination (without cause)
 
•   All unvested Pro-Rata RPSUs are forfeited
      Dismissal for Cause (as defined by the Company and if applicable, the
participant’s employment agreement)  
•   All vested Pro-Rata RPSUs not yet distributed into shares of the Company’s
Class A Common Stock are forfeited
•   All unvested Pro-Rata RPSUs are forfeited


 

 

(1) Pro-rated RPSUs vest only if retirement date is on or after the last day of
the first quarter of the fiscal year   (2) The pro-rated portion is determined
by taking the number of months worked in the fiscal year, dividing by 12 then
multipying by the number of Pro-Rata RPSUs scheduled to vest for that fiscal
year

 
SECURITIES TRADING POLICY
 
INSIDER TRADING
 
As provided in the Polo Ralph Lauren (the “Company”) Employee Handbook,
employees are prohibited by law from buying or selling securities if an employee
has or is aware of any material, non-public information about the Company and
its subsidiaries. This is commonly referred to as “insider information.”
Material, non-public information is any information that has not been disclosed
to the public that could affect the price of Company Common Stock — either
positively or negatively — or affect a person’s decision to buy, hold or sell
stock.
 
Examples of what might be considered “insider information” include, but are not
limited to, the following:
 

  •  Earnings or other financial information     •  Changes in dividend policy  
  •  Stock splits     •  Mergers and acquisitions     •  Major new contracts or
product-line introductions     •  Litigation involving substantial amounts of
money     •  Changes in management

 
These insider-trading rules are applicable to employees of Polo Ralph Lauren and
its Subsidiaries and Affilitates, worldwide.
 
COMPANY BLACKOUT PERIODS
 
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties” (as such term is defined in the


6



--------------------------------------------------------------------------------



 



Company’s Securities Trading Policy) from making trades involving stock of the
Company during certain “blackout periods.” This prohibition covers all
transactions in the Company’s securities, including buying or selling shares,
including shares of Class A Common Stock received upon the vesting of Pro-Rata
RPSUs. These blackout periods generally begin two weeks before the end of each
of our fiscal quarters and continue through one trading day after the Company
issues its earnings release for the fiscal quarter or year just ended. If the
earnings release is issued before the opening of the market on a trading day,
trading may begin the next day. The blackout periods are announced at the start
of each year. The Company may prohibit trading of the Company’s stock at any
time it deems such trading to be inappropriate, even outside the regular
blackout periods. Individuals who receive a specific notification prohibiting
them from trading the Company’s stock should note that such notification takes
precedence over pre-announced blackout periods. In addition, members of the
Board of Directors, Officers (any employee who is a Vice President or above),
and all employees in the Finance, Legal and Human Resources departments must
clear all trades with the Corporate Counsel, whether they occur within a
blackout period or not.
 
ADDITIONAL PROHIBITED TRANSACTIONS
 
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
 

  •  “In and out” trading in securities of the Company. Any Company stock
purchased in the market must be held for a minimum of six months and ideally
longer. Note that the Securities and Exchange Commission (SEC) has a
“short-swing profit recapture” rule that effectively prohibits Executive
Officers and members of the Board of Directors from selling any Company stock
within six months of a purchase. The Company has extended this prohibition to
all employees. The receipt of shares pursuant to the vesting of Pro-Rata RPSU
awards is not considered a purchase under the SEC’s rule.     •  Short sales
(i.e., selling stock one does not own and then borrowing the shares to make
delivery)     •  Buying or selling “puts” or “calls” (i.e., making commitments
to buy or sell securities at a specified price for a fixed period of time)

 
CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
 
All transactions in Company stock (purchases, sales, transfers, etc.) by members
of the Board of
Directors, Officers (any employee who is a Vice President or above), and
personnel in the Finance,
Legal and Human Resources departments must be cleared by the Corporate Counsel.
If you contemplate a transaction, please provide a written request via e-mail to
the Corporate
Counsel specifying the number of shares that you wish to purchase or sell before
contacting
Merrill Lynch or taking any other step to initiate a transaction.
 
COMPLIANCE WITH SECTION 409A
 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”).
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A, and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
 
 
 
In the event of any discrepancy between this Pro-Rata RPSU Overview and either
the Plan or the provision under which the Plan is administered and governed by
the Compensation Committee, the Plan and the determination of the Compensation
Committee will govern, as applicable. This Overview is qualified in its entirety
based on the determinations, interpretations and other decisions made within the
sole discretion of the Compensation Committee.


7